Exhibit 10(f)

FIRST AMENDMENT TO THE

WENDY’S INTERNATIONAL, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WHEREAS, Wendy’s International, Inc. (the “Company”) adopted the Wendy’s
International, Inc. Supplemental Executive Retirement Plan, as amended and
restated effective January 1, 2003 (the “Plan”); and

WHEREAS, the Company wishes to amend the Plan effective as of December 31, 2006.

NOW, THEREFORE, the Company amends the Plan as follows:

1. The introduction to the Plan which precedes Article I is amended by inserting
the following at its current end:

The SERP is intended to be a grandfathered plan exempt from the requirements of
Code section 409A, and the Company shall administer and interpret the SERP to
maintain such status.

2. Section 2.1 of the Plan is amended to read as follows:

 

  2.1 ELIGIBILITY

Each Covered Employee who was an Active Participant in the SERP on the day prior
to the Effective Date shall continue to be an Active Participant in the SERP on
the Effective Date if still a Covered Employee on that date.

Any other Covered Employee shall become a Participant in the SERP on the latest
of the Effective Date, the first day of the Plan Year following the date the
Employee became a Covered Employee (the Covered Employee’s date of hire or
promotion into eligible employment), or the Entry Date upon which the Covered
Employee becomes a Match Eligible Participant in the Profit Sharing Plan;
provided that, in no event shall a Covered Employee become a Participant after
December 31, 2004.

3. Section 3.1(a) of the Plan is amended to read as follows:

 

  3.1(a) On the last day of each Plan Year commencing after December 31, 2002
but prior to January 1, 2005, for each Active Participant who remains employed
as a Covered Employee by the Company or a Participating Employer on the last day
of the Plan Year, or who dies, becomes disabled or attains Normal Retirement Age
during the Plan Year while actively employed, the Company shall credit to the
Supplemental Account of such Active Participant an amount determined as follows:

 



--------------------------------------------------------------------------------

  1) For each Active Participant described above who is not a Grandfather
Eligible Participant, an amount equal to the net supplemental credit described
in (b) below.

 

  2) For each Grandfather Eligible Participant described above, an amount equal
to the greater of the net supplemental credit described in (b) below and the
target credit which would have been credited to such Participant for such Plan
Year under Section 3.2(b).

4. Section 3.1(c) of the Plan is amended to read as follows:

 

  3.1(c) Interest. On the last day of each Plan Year, interest shall be credited
to the Supplemental Account as of that date but before crediting the allocation
for that Plan Year (if any) under this Section, for each Participant at a rate
equal to:

 

  1) From the Effective Date to December 31, 2007, the interest rate applied for
that Plan Year to the Account Balance Benefit under the Pension Plan.

 

 

2)

From January 1, 2008, the 30 year Constant Maturity Treasury Rate (or the next
longest US government bond rate then available) as of November 30th.

5. Section 3.2(c) of the Plan is amended to read as follows:

 

  3.2(c) An amount equal to the interest rate described below applied to the
amount in the Participant’s Supplemental Target Account as of the last day of
the Plan Year or, for purposes of Section 3.2(a)(3), as of the Participant’s
Normal Retirement Date.

 

  1) From the Effective Date to December 31, 2007, the interest rate applied for
that Plan Year to the Account Balance Benefit under the Pension Plan; and

 

 

2)

From January 1, 2008, the 30 year Constant Maturity Treasury Rate (or the next
longest US government bond rate then available) as of November 30th.

6. Section 3.3 of the Plan is amended to read as follows:

 

  3.3 CREDITS TO SUPPLEMENTAL PROFIT SHARING ACCOUNT

The Company shall credit or charge, as applicable, to each Participant’s
Supplemental Profit Sharing Accounts the following amounts:

 

2



--------------------------------------------------------------------------------

  a) For each Plan Year prior to January 1, 2003 during which the Participant is
an Active Participant in the Profit Sharing and Savings Plan, the amount by
which:

 

  (1) The amount of Company Contributions which the Company would have allocated
to the Active Participant’s Accounts under the Profit Sharing and Savings Plan
without regard to the maximum annual limitations imposed by Section 415 of the
Code or the limitation on compensation imposed by Section 401(a)(17) of the
Code; exceeds

 

  (2) The actual amount of Company Contributions which the Company allocates to
the Active Participant’s Accounts under the Profit Sharing and Savings Plan.

 

  b) For each Plan Year from January 1, 2003 to December 31, 2006, during which
the Participant is an Active Participant, an Inactive Participant or a former
Participant in the Profit Sharing and Savings Plan, an amount equal to the net
gain (or net loss) that would have been credited (or charged) had the amounts
allocated to the Participant’s Supplemental Plan Accounts been invested in a
manner similar to the investment of his Accounts under the Profit Sharing and
Savings Plan during a similar time frame.

If the Participant does not have any actual Accounts under the Profit Sharing
and Savings Plan, his Supplemental Plan Accounts shall be treated as though they
had been invested in the default investment offered under the Profit Sharing and
Savings Plan (as referenced in Section 16.1 of such plan, or any successor
section thereto).

 

  c) On the last day of each Plan Year commencing after December 31, 2006,
interest shall be credited to the Participant’s Supplemental Profit Sharing
Account as of the last day of the Plan Year at a rate equal to:

 

  1) For the Plan Year commencing January 1, 2007, the interest rate applied for
that Plan Year to the Account Balance Benefit under the Pension Plan; and

 

 

2)

For Plan Years commencing after December 31, 2007, the 30 year Constant Maturity
Treasury Rate (or the next longest US government bond rate then available) as of
November 30th.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer this 28th day of December, 2006.

 

WENDY’S INTERNATIONAL, INC. By:  

/s/ Dana Klein

 

Name: Dana Klein

Its:

  Dana Klein  

SVP, Associate General Counsel &

Assistant Secretary

 

4